Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2021 has been entered.
 
Applicant’s Amendment
	Applicant’s amendments filed 9/7/2021 has been received and entered.  Claim 1, 4, 7, 8, 15, 20, 24 and 25 have been amended, and claim 6 has been cancelled (and incorporated into claim 1 for the use of motion and audio sensors).
	Claims 1-5, 7-25 are pending.

Election/Restriction
Applicant’s election without traverse of Group II in the reply filed on 7/6/2020 was acknowledged, and that upon review of the guidance of the specification it did not appear that it would be an undue burden to examine all the groups together and the restriction requirement was withdrawn.
Claims 1-5, 7-25 drawn to a system to assess probable disease transmission based on permission and analysis of other user devices, based on proximity/range of devices, and based on a common location are currently under examination.

TrackOne request status
	Applicants TrackOne request filed 5/6/2020 was Granted (see paper entered 5/22/2020).
	Applicant’s Request for Continued Examination (filed 9/7/2021) in response to the final action mailed 4/5/2021 required an extension of time.

Priority
	This application filed 5/6/2020 claims benefit to US Provisional application 62/983813 filed 3/2/2020.
No comment regarding the priority summary has been made in Applicant’s response.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. 
The wherein clause requiring ‘to determine the probability includes whether or not contgions have been released by the infected user at a specific location and a specific time' has been addressed by the claim amendment to each of the independent claims to require that ‘airborne contagions’ have been released based on monitoring ‘whether sneezing or coughing’ by audio or motion sensors.  The claims are now consistent with the disclosure for monitoring of airborne transmission consistent with coughing or sneezing and release of a contagion. 
Accordingly, the rejection is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Independent claims 1, 4 and 20 have been amended and still are generally directed to a system for assessment of probability of disease transmission comprising a memory and processor that implements a method of analyzing information about individuals location and whether they have a contagious disease, and based on the proximity/range of the individuals determine a probability of whether they may have contracted the disease and informing individuals if the probability is high that there was a transmission.  As amended, the independent claims require that GPS is used in determining proximity and that that the determination is based on the probability that the contagion was released as a certain place and time.  With respect to the use of GPS, the prior claims required the proximity of individuals to be known relative to each other and that it be provided by portable or wearable items such as a phone, and the idea of using GPS functionality present in such current technology.  With respect to the probability of whether the contagion is released appears relative to what the contagion is, but given the guidance of the specification previously considered with respect to respiratory viruses and released with breathing, and also relative to the proximity of two individuals for transmission purposes.
The amended dependent claims set forth that further consideration and information be obtained relative to sounds of sneezes or arm motions for covering a sneeze, to provide for analysis of a proximate encounter more likely resulting in a possible transmission, and provide that the transmittable disease is dispersed within a range, can be airborne, and that the proximity/range used is 6 feet and determined using a wearable device or mobile phone which is also capable of recording other information in addition to global position/GPS such as heart rate, motion and temperature.  
In review of the specification, no specific requirements or considerations are required for the determination of probability, only that two devices are in proximity when coughing and/or sneezing is detected.  Further, in review of the specification no specific term limiting definitions are provided for the processor and memory, and broadly provide that any programed processor and memory can be used; for example, the example that the information can be stored on the device or a server (see [0025] for example).  With the breadth of any ‘contagion’ there is no specific requirements on determining the ‘probability’ of transmission for the broad range of any contagion/disease, and the specification provides only general guidance that it would be based on distance, duration and movement of an individual and exposure range and incubation period of the ‘disease’ (see for example [0051]).
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a product, here a system comprising a memory and processor to implement a method of assessing disease transmission implemented on the system.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of analyzing/accessing location information about two or more individuals and providing a probability as to whether there could have been a transmission of a contagion/disease.  Claim 1 broadly provides only steps of analysis of data (does not require that any data is collected as part of the system claims, and only provides descriptive indication of how the data was obtained for the analysis) and has been amended with a wherein clause that the device has a GPS sensor that is used, claim 4 provides a step ‘collecting information’ of the individual carrying the device, and claim 20 like amended claim 1 provides that the device has a GPS sensor that is used as a collection device in the first step, and a motion sensor or an audio sensor for use in determining the probability of transmission.  In view of the claim limitations and guidance of the specification, the invention is directed to the analysis of information as related to ‘contagion’ transmission based on proximity and coughing/sneezing of an infected person.  More specifically, the analysis is based on determining a probability of transmission between two individuals based on their location/proximity to each other over time, and for claim 20 and dependent claims of 1 and 4, whether the individual that is infected released a contagion, for example sneezed, during the time the two were in proximity of each other.  The claims encompass any ‘contagion’ and provide only general considerations that closer proximity and greater time together would or could increase transmission in the determination of probability of transmission, however provides no detailed guidance for any specific requirements for these limitations beyond that which is generally known in the art.
The claims require broadly and simply ‘analyzing’ the proximity of two individuals and if one has a disease that can be transmitted, providing a ‘probability’ that there was a transmission from one individual to another.  There is no specific requirement for the determination of the probability assessment for the claim given the guidance of the specification.  The judicial exception is a set of instructions for analysis of location data and steps for assessing risk of transmission based on the proximity.  In view of the breadth of the claim and guidance of the specification, this is considered to be in the category of a mental processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion); here, comparing information about the location of two individuals and determining if they were in close proximity that transmission may be possible.  While the claims do not provide a specific equation for the determination of ‘probability’ this can be considered a mathematical process that is mathematical relationships or mathematical formulas or equations that are used to establish ‘probability’ based on information about proximity of two individuals and other factors about transmission of a contagion or disease.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element relevant to the abstract analysis method steps.  The final step of informing is viewed as an instructional step and part of the judicial exception.  This judicial exception requires steps recited at high level of generality for the analysis of proximity data, and is not found to be a practical application of the judicial exception as broadly set forth.  To the extent that the method is implemented on a ‘system’ as reviewed above claims provide that a memory and processor be used, and dependent claims set forth that the information was gathered using a mobile phone or other wearable device.  It does not appear that the method implemented affects the memory or processor, or even the devices; and in all appear to be a means to gather and assess data/information about individuals for later comparison.
For step 2B of the 101 analysis, initially it is noted that claim 1does not recite or require any details on implementation and the method steps are interpreted to comprise no additional elements to evaluate under step 2B, however, the claims 4 and 21 provide for data collection steps using the devices and recite that a system is used and based on the guidance and evidence of record, each of the independent claims recites additional elements and are found to be used in steps of receiving/obtaining data, and are almost independent and separate from the analysis steps set forth in the judicial exception.  To the extent that mobile devices mobile phones or other portable devices were used to gather data Qi et al. provide a detailed space time activity tracking using GPS devices like phones and other personal devices, and for their use in transmission studies.  Similarly, Mason et al. provide for GPS systems for real time tracking for the determination of the nature and frequency of interactions of individuals.  Both provide evidence that the parts of the claimed system for obtaining and storing location information, as well as additional information were known and used in similar tracking methodologies as instantly claimed, and a conventional tool to provide GPS data of individuals. 
In view of the guidance of the specification, it does not appear that the how the data is received affects the analysis required of the claim.  As such, the claims do not provide for any additional element to consider under step 2B, nor provide for significantly more.  It is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of data.  While the instruction are stored on a medium and could be implemented on a computer processor, together the steps do not appear to result in significantly more than a means to analyze proximity information.  The judicial exception of the method as claimed can be performed by hand and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer or that the analysis is provided as a simple application to analyze location data of two individuals.  No additional steps are recited in the instantly claimed invention that would amount to significantly more than the judicial exception.  Without additional limitations, a process that employs mathematical algorithms to manipulate and assess existing information is not patent eligible. Furthermore, if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is non-statutory.  In other words, patenting abstract idea (providing a probability of disease transmission based on individuals location one to the other) cannot be circumvented by attempting to limit the use to a particular technological environment or purpose and desired result. 
Response to Applicant’s arguments
Applicants note the amendments to the claims and argue that the claims are not directed only to analyzing data, but to collecting data specifically using a GPS sensor and a motion and audio sensor, and using the sensor data to detect specific time and location of sneezing or coughing from an infected user then transmitting the information to practically use the information to monitor transmission of airborne contagions. Applicants argue that the claimed invention cannot be practiced in one’s mind because of the suite of sensors, and not directed to a mental process or abstract idea.  Applicants argue that the claims are directed to significantly more and an improvement to preventing transmission of infectious diseases. The claim amendments and Applicant’s arguments have been fully considered, but not found persuasive.
With respect to the fact that the claim has been amended to recite tangible sensors for collecting data of the individual, this by itself is not sufficient to make a claim patent eligible, or in this case is not sufficient to provide for the streamline analysis since the claims are directed to and the invention draws on the conventional use of the sensors for data collection, and claim recites a judicial exception.  In this case, the source of the data is acknowledged as Qi and Mason were provided to demonstrate that these sensor elements were known and used in similar data collecting methods under Prong 2B and not more than a conventional means to obtain data for further analysis.  In the 101 analysis the identification and analysis of the judicial exception in prong 1 is independent of the additional elements of the claims, and under prong 1 the ability of assessing whether two individuals were in proximity of each other is what is assessed, the ability of one’s mind to operate like a GPS.  In this case, given the information of location, time, sneezing motions or sounds at certain times, the judicial exception is the assessment of this information to determine a ‘probability’ of transmission.  Again, the claims are broad and the specification fails to provide any specific definition or specific requirements for this determination of probability, and appears that observing that two individuals were in proximity, and maybe sneezed while together could be assessed as a possible transmission in one’s own mind.  For prong 2, the additional elements were considered and found to be known and used previously for similar methods in tracking influenza, and did not appear to provide significantly more given the broad general nature of the claims as a whole.  There does not appear to be any evidence of record for an improvement to a technical field (as the sensors are used in their conventional means) and together the claims provide broadly for monitoring/tracking the location of individuals and assessing by proximity if transmission of a contagion was possible/probable based on the location information.  
Therefore, for the reasons above and of record, the rejection is maintained.
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments.



Birring et al. The Leicester Cough Monitor: preliminary validation of an automated cough detection system in chronic cough Eur Respir J 2008; 31: 1013–1018 DOI: 10.1183/09031936.00057407

Drugman et al. Objective Study of Sensor Relevance for Automatic Cough Detection IEEE JOURNAL OF BIOMEDICAL AND HEALTH INFORMATICS, VOL. 17, NO. 3, MAY 2013

Sun et al. Objective Study of Sensor Relevance for Automatic Cough Detection UBICOMP '15, SEPTEMBER 7–11, 2015

	“diseases may have many symptoms and the symptoms detected in our current work may not be sufficient to exactly infer whether a user has got certain disease or not, detecting these 4 types of sound related symptoms, which are commonly observed in many respiratory diseases, will provide useful information for the medical researchers. For example, these symptoms can be collected in some surveillance systems to monitor the spread of infectious diseases like flu and may potentially help with infectious disease containment”

Conclusion

No claim is allowed.

An update review of the relevant art has identified:  Birring et al. (The Leicester Cough Monitor: preliminary validation of an automated cough detection system in chronic cough Eur Respir J 2008; 31: 1013–1018 DOI: 10.1183/09031936.00057407); Drugman et al. (Objective Study of Sensor Relevance for Automatic Cough Detection IEEE JOURNAL OF BIOMEDICAL AND HEALTH INFORMATICS, VOL. 17, NO. 3, MAY 2013); and Sun et al. (Objective Study of Sensor Relevance for Automatic Cough Detection UBICOMP '15, SEPTEMBER 7–11, 2015) to provide further evidence that sensors for detecting a cough or sneeze were known, but as provided by Sun suggest that “diseases may have many symptoms and the symptoms detected in our current work may not be sufficient to exactly infer whether a user has got certain disease or not, detecting these 4 types of sound related symptoms, which are commonly observed in many respiratory diseases, will provide useful information for the medical researchers. For example, these symptoms can be collected in some surveillance systems to monitor the spread of infectious diseases like flu and may potentially help with infectious disease containment”.  While such sensors exist, the art does not support by themselves or knowing a location of a cough/sneeze is sufficient to determine a probability of transmission as required of the instant claims.  The art of record demonstrates that the idea of tracking activities in space and time to analyze transmission is a long studied area for infectious diseases, and that human movement in spatial and temporal dimensions has direct influence on disease transmission.  The evidence demonstrates that early studies were done manually, and that the advent of technology has transformed the ability to gather quantitative data on human activities by using GPS to track movements, ad that such technology can be practically applied to studying disease transmission.  Inderscience provides an overview of the work of Knottenbelt at al. and the development of software that uses SIR modelling for contact tracing.  It can be used for a variety of diseases such as STIs and airborne diseases by using the data and tracking of the movement of individuals for monitoring within one meter accuracy using GPS technology.  The information can be used to provide health providers information about an individual, and whether they have come in contact with someone who has an infectious disease, such as influenza.  Further, the information can be used to identify individuals who have been in contact with other individuals who have been identified to have an illness and based on probabilities provide a listing of possible affected individuals within a given location within a given time.  Qi et al provide a similar overview for the use of GPS, and provide a detailed study for the use of monitoring individuals’ activities in space and time to identify patterns of influenza transmission.  Both provide evidence that using smart cellular phones and other technology can successfully be used to identify individuals in transmission studies.  Further, both teach that transmission is a complex process (more than being within 6 feet at a given time), and that using time and location one can model a probability of possible transmission, and that ‘hot spots’ can be identified to better provide probabilities in the analysis of individuals movements and transmission.  Together, Qi et al and Inderscience provide that a system of mobile devices and analysis with software such as SIR can provide for a method of analyzing information about individual’s location and whether they have a contagious disease, and based on the proximity/range of the individuals determine a probability of whether they may have contracted the disease and informing individuals if the probability when there is a possible/probable transmission of a disease.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631